479 F.2d 1326
UNITED STATES of America, Plaintiff-Appellee,v.Morris THOMAS, Defendant-Appellant.
No. 73-1516 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
July 24, 1973.

Neil L. Heimanson, Atlanta, Ga.  (court-appointed), for defendant-appellant.
John W. Stokes, Jr., U. S. Atty., P. Bruce Kirwan, Asst. U. S. Atty., Atlanta, Ga., for plaintiff-appellee.
Before JOHN R. BROWN, Chief Judge, and DYER and SIMPSON, Circuit Judges.
PER CURIAM:


1
In compliance with the mandate set forth in Anders v. California, 1967, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, we have carefully reviewed this cause in its entirety, and conclude that there is no arguable merit in the appeal.  It is therefore ordered, that the motion filed by Neil L. Heimanson, Esquire, for leave to withdraw as court-appointed counsel for Appellant is granted, and the appeal is dismissed as frivolous.  See Local Rule 20.  See also United States v. King, 5th Cir. 1972, 456 F.2d 1243; United States v. Mills, 5th Cir. 1971, 446 F.2d 1397; United States v. Minor, 5th Cir. 1971, 444 F.2d 521.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I